DETAILED ACTION
Status of Application
The amendments and response filed 27 July 2021 are acknowledged and have been considered in their entirety.  Claims 1-7 are pending and subject to examination on the merits.

Withdrawal of Rejections/Objections
The objection to the specification for lack of sequence compliance is withdrawn in view of the amendments to the specification to insert sequence identifiers for the requisite primers on pp. 10-15.
The objection to claims 1-7 for lack of italics for recited genus, species is withdrawn in view of the amendments to the claims.
The objection to claims 1-2 and 4-7 for inclusion of extraneous periods is withdrawn in view the amendments to remove said periods.
The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to clarify that the signal peptide is encoded by SEQ ID NO: 12.
The rejection of claims 1-7 under 35 U.S.C., claims drawn to a judicial exception is withdrawn in view of the amendments to recite that signal peptide is in a fusion protein (e.g. a non-naturally occurring fusion protein). 
The rejection of claims 1-7 under 35 U.S.C. 112(a), written description is withdrawn in view of the amendments to recite “the” rather than “a” or “an” in reference to the claimed sequence(s). 
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Boel et al. (US 5536661 – cited previously) is withdrawn as Boel et al. do not teach a fusion protein of Aspergillus oryzae TAKA which comprises SEQ ID NO: 13 and E. coli phytase such as SEQ ID NO: 15 or 17.

New Rejection – Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Boel et al. (US 5536661 – cited on previous PTO-892) in view of Lanahan et al. (US 7135323 – cited herein).
The claims as noted above are drawn to a signal peptide derived from Aspergillus oryzae TAKA which comprises SEQ ID NO: 13 or is encoded by a E. coli phytase.
Lanahan et al. teach a method to express a thermotolerant E. coli phytase of SEQ ID NO: 1 which is to be expressed in a microbial host such as Aspergillus niger (See Example 1; claims 1, 10) wherein said thermotolerant E. coli phytase has 100% sequence identity to instant SEQ ID NO: 15 (See SCORE, .rai file (01-27-2021), Result #5), wherein said phytase is expressed by operably linking a promoter to said phytase; and said phytase is in a fusion protein comprising a signal sequence (See claims 15-16).
Lanahan et al., however, does not teach wherein the heterologous fusion protein expressed comprises the A. oryzae TAKA amylase signal sequence of SEQ ID NO: 13.
Regarding claims 1-3 and 5, Boel et al. teach the signal peptide from Aspergillus oryzae TAKA amylase which has 100% identity to SEQ ID NO: 13 and the nucleotide sequence that encodes it has 100% identity to instant SEQ ID NO: 12 (See below and Figure 1 of Boel et al.).  It is noted the phrase “has” is interpreted as open and comprising.  The promoter and signal sequence as taught by Boel et al. are intended to be used to express heterologous proteins in Aspergillus oryzae or Aspergillus niger (See Examples).  

    PNG
    media_image1.png
    225
    534
    media_image1.png
    Greyscale
 
SEQ ID NO:13 Met Val Ala Trp Trp Ser Leu Phe Leu Tyr Gly Leu Gln Val Ala Ala 
                                                          
Pro Ala Leu Ala Ala Thr Pro Ala Asp Trp Arg Ser 

SEQ ID NO: 12 atggtcgcct ggtggtccct cttcctctac ggtctccagg tcgccgcccc cgccctcgcc       

gccacccccg ccgactggcg ctcc

	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to thus utilize the promoter and signal sequence of Aspergillus oryzae TAKA amylase which has 100% identity to SEQ ID NO: 13 and the nucleotide sequence that encodes it has 100% identity to instant SEQ ID NO: 12 (See below and Figure 1 of Boel et al.) of Boel et al. in the method of expressing a E. coli phytase having 100% identity to instant SEQ ID NO: 15 as a fusion protein linked to a signal sequence (claims 1, 15-16) and which is to be expressed in a microbially host such a Aspergillus niger, because Boel et al. teach the promoter and signal sequence are intended to be used to express heterologous proteins in Aspergillus oryzae or Aspergillus niger (See Examples).  Thus one skilled in the art would be motivated to utilize a promoter and signal sequence of Boel et al. in the fusion protein of Lanahan et al. given it is intended to be used to express heterologous proteins in the same host cells as taught by Lanahan et al.  This would lead to a reasonable expectation of success for one skilled in 
	As such, the claims are deemed prima facie obvious over the combined references. 

Conclusion
Claims 1-3 and 5 are rejected.  Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  SEQ ID NO: 17 is free of the prior art (but as it is part of claim 5, said claim stands rejected for the reasons above regarding SEQ ID NO: 15).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 October 2021